Title: To George Washington from Theodore Woodbridge, 18 December 1782
From: Woodbridge, Theodore
To: Washington, George


                        
                            Sir
                            Glastonbury Decemr 18th 1782.
                        
                        The urgent demand of my Country, was the principal inducement for my entering, & continuance eight
                            campaigns in service—Attachment to your Excellency, has not been amongst the smallest considerations—By the expenditure of
                            the small patrimonial remains, & the loss of constitution—I had the prospect of indigence to succeed.
                        It gave me satisfaction, to find a sufficient number of my own grade, whose abilities, inclinations,
                            & circumstances, were more consonant with the public good, & their own, in the field, than mine—We have by
                            your Excellencys permission agreed, that they should tarry.
                        However small the services, which I have rendered my Country, or in whatever light they may have been
                            viewed—I can, on reflection, console myself, with the approbation of my own mind, as to the design with which they were
                            performed—I have the honor to be with great respect & esteem your Excellencys most Obedt hble servt
                        
                            T. Woodbridge Major
                            2d Connectt Regt
                        
                    